FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 6, 2022

                                      No. 04-22-00733-CV

                      B. Andrew GAME DMD, LLC and Bryan A. Game,
                                      Appellants

                                                 v.

                              BREAKAWAY PRACTICE, LLC,
                                      Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI06878
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER

        After the clerk’s record was due to be filed in this court, the Bexar County District Clerk
notified this court that Appellants have not paid the clerk’s fee for preparing the record and
Appellants are not entitled to a free clerk’s record. See TEX. R. APP. P. 35.3(a).
        We ORDER Appellants to provide written proof to this court within TEN DAYS of the
date of this order that (1) the clerk’s fee has been paid or arrangements have been made to pay
the clerk’s fee, or (2) Appellants are entitled to appeal without paying the clerk’s fee. See id. R.
20.1.
       If Appellants fail to respond as ordered, this appeal will be dismissed for want of
prosecution without further notice. See id. R. 37.3(b).


                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2022.


                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court